In an action to recover on a promissory note and a guarantee, the defendant Roger Rowe appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated September 22, 2009, which denied his motion to stay, as against him, enforcement of a judgment of the same court entered March 9, 2009, in favor of the plaintiff and against him and the defendant Integrated Construction Management, Inc., jointly and severally, in the principal sum of $310,985.22.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion to stay, as against, him, the enforcement of a judgment entered against him and the defendant Integrated Construction Management, Inc. (hereinafter I CM), a corporation of which he was president. Contrary to the appellant’s contention, ICM’s filing of a bankruptcy petition did not affect his personal liability under a guarantee of a promissory note he executed on behalf of ICM (see Mel Wood Prods, v Kores, 81 AD2d 830 [1981]; Seidenberg v Ostojic, 79 AD2d 1020 [1981]; cf. Fleet Natl. Bank v Marrazzo, 23 AD3d 337 [2005]).
The appellant’s contentions concerning the timeliness of the plaintiff’s submission of a proposed judgment to the Supreme Court for settlement and signature, and the amount of interest on the judgment, are not properly before this Court, as they were improperly raised for the first time on appeal. Skelos, J.P., Balkin, Eng and Austin, JJ., concur.